DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16-30 are pending.

Election/Restrictions
Applicants' election without traverse of Group I in the reply filed on 7/1/22 is acknowledged. As set forth in the restriction requirement mailed on 5/4/22, this group consists of claims 16-27, as drawn in the alternative to a method for treatment or diagnosis of lung cancer by administering a composition comprising a source of an immunogenic polypeptide comprising at least one of a class I MHC- and a class II MHC-restricted epitope from the amino acid sequence of a human Zona Pellucida protein (hZP). The subject matter of Groups II and III is hereby withdrawn. As such, claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) a proteinaceous composition as the species of source, and (2) SEQ ID NO: 72 as the species of polypeptide sequence, in the reply filed on 7/1/22 are also acknowledged. The elected species read on each claim in the elected group.
Claims 16-27 are under consideration, as they read upon the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
(1) The title of the invention is not descriptive because it is directed generally to any immunotherapeutic method for treating lung cancer, but the claims of the elected invention under consideration are limited to methods comprising administration of a polypeptide comprising an epitope of the hZP3 protein. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Immunotherapeutic Method for Treating Lung Cancer by Administering a Polypeptide Comprising an Epitope of hZP3”.
(2) The disclosure is objected to because the amino acid sequences shown in Figure 4 are not identified by reference to the appropriate sequence identifier in either the description of Figure 4 on page 27 of the specification or in the figure itself. The sequence shown in Figure 4 appear to correspond to SEQ ID NOs: 66-75, so this informality could be corrected by adding a reference to these sequence identifiers to the description of Figure 4 on page 27 or to the figure itself.
(3) The disclosure is objected to because it contains embedded hyperlinks (i.e., browser-executable code) at page 2, line 26; page 6, line 24; page 13, line 40; page 14, lines 2, 4 and 5; page 33, lines 27 and 29 (7 instances total). Applicant is required to delete each embedded hyperlink; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (VII).
Appropriate correction is required.

Claim Objections
Claims 16-27 are objected to because of the following informalities:
Claim 16 is objected to because an acronym should be accompanied by the full terminology the first time it is used in a series of claims; thus, "MHC" in claim 16, line 5, should be "major histocompatibility complex (MHC)". 
In claim 20, line 2, "…comprises the uses of at least one of…" should be "…comprises the use of at least one of…"
Claim 20 is objected to because the acronym "TNF" should be "tumor necrosis factor (TNF)", the acronym "TLR" should be "Toll-like receptor (TLR)" (see the specification at page 17, line 37); and the acronym "iNKT cells" should be "invariant natural kill T (iNKT) cells" (see the specification at page 5, line 32). See claim 16 above.
In claim 22, line 2, "at least one immunogenic polypeptides" should be "at least one immunogenic polypeptide". 
In claim 23, lines 2-3, "more than one different immunogenic polypeptides" should be "more than one different immunogenic polypeptide". 
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Improper Markush Grouping Rejection
Claims 16-27 are rejected on the basis that each claim contains or encompasses an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In independent claim 16, the Markush grouping of elements that are found in the pharmaceutical composition; i.e., (1) a source of an immunogenic polypeptide comprising an MHC class I or class II epitope from a human ZP protein; (2) a T cell comprising a T cell receptor (TCR); or (3) an antibody, is improper because while each element shares a common use (i.e., treatment or diagnosis of lung cancer when administered), each alternative does not share a single structural similarity with the other two alternatives. While the source of the polypeptide comprising a ZP epitope can be a proteinaceous composition comprising the polypeptide, a nucleic acid encoding the polypeptide, or a cell expressing the polypeptide, as indicated in dependent claim 21, each of these is structurally different from a T cell expressing a TCR, because the TCR is a different polypeptide from a ZP polypeptide. Furthermore, each polypeptide (ZP and TCR) is structurally different from an antibody, which comprises two polypeptide chains.
To overcome this rejection, Applicant may set forth each alternative (which are part of the non-elected Groups II and III) in a separate independent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
In each of dependent claims 21 and 22, the Markush grouping of elements that are sources of the immunogenic polypeptide of parent claim 16; i.e., (1) a proteinaceous composition comprising the polypeptide; (2) a nucleic acid encoding the polypeptide; (3) a cell expressing the polypeptide; and (4) an APC presenting the peptide, is improper because while each element shares a common use (i.e., treatment or diagnosis of lung cancer when administered), each alternative does not share a single structural similarity with the other two alternatives. The polypeptide is composed of amino acids, which are completely different structurally from the nucleic acids of the nucleic acid molecule. Furthermore, compositions comprising polypeptides and nucleic acid molecules are each structurally different from entire cells. Finally, a cell expressing the polypeptide differs structurally from an APC presenting a peptide, because the cell expressing the polypeptide requires a nucleic acid or vector encoding the peptide, which is not required by the APC, and the APC requires an MHC-peptide complex not required by the cell expressing the polypeptide. 
To overcome this rejection with respect to dependent claims 21 and 22, Applicant may set forth each alternative (which are separate species of source within elected Group I) in a separate independent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 16, 18, 22, 23 and 26, the recitation of "preferably" is indefinite because, per MPEP 2173.05(d), "If stated in the claims, examples and preferences may lead to confusion over the intended scope of the claim" (underlining added for emphasis). In each case, it is unclear whether the stated preference strictly limits the claim to such an embodiment or not, or also encompasses other, non-preferred embodiments. Specifically, in claim 16, line 11, it is unclear whether "preferably, the hZP protein is human Zona Pellucida 3 protein (hZP3)" limits the claim to hZP3, or also encompasses other hZP proteins; in claim 18, line 2, it is unclear whether "preferably, the lung cancer is non-small cell lung cancer" limits the claim to non-small cell lung cancer, or also encompasses other types of lung cancer; in claim 22, line 12, it is unclear whether "preferably a Listeria cell" limits the claim to Listeria or also encompasses other types of cells; in claim 23, line 4, whether "preferably a length in the range of 18-60 amino acids" limits the polypeptides to this length, or also encompasses longer length; and in claim 26, line 2, whether "preferably, the co-administering" limits the administering to co-administering, or also encompasses administration that is not co-administering. The claims could be rendered definite in this regard by amending each instance of "preferably" to recite "optionally".
Claim 25 recites the limitation “the source of the one or more immunogenic peptides” in line 1. There is insufficient antecedent basis for this limitation in the claim. Specifically, parent claim 16, line 5, is directed to "a source of an immunogenic polypeptide", which is directed to a singular polypeptide, and thus does not provide clear antecedent basis for the recitation in claim 25, which is directed to multiple peptides. 
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for the therapeutic and/or prophylactic treatment of lung cancer expressing human Zona Pellucida protein 3 (hZP3) and/or metastases thereof in a human, the method comprising administering an effective amount of a pharmaceutical composition to the human, wherein the composition comprises a source of an immunogenic polypeptide comprising at least one of a class I or II MHC-restricted epitope from the amino acid sequence of hZP3 of SEQ ID NO: 3,
does not reasonably provide enablement for
A method for the therapeutic and/or prophylactic treatment or for the diagnosis of lung cancer and/or metastases thereof in a human, the method comprising administering an effective amount of a pharmaceutical composition to the human, wherein the composition comprises a source of an immunogenic polypeptide comprising at least one of a class I or II MHC-restricted epitope from the amino acid sequence of a human Zona Pellucida protein (hZP).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the invention is a method with the intended goal of treating, preventing or diagnosing lung cancer through immunization with a portion of a human Zona Pellucida protein (hZP). Independent claim 16 recites a single method step, comprising administering an effective amount of a pharmaceutical composition comprising a source of an immunogenic polypeptide comprising at least one of a class I or II MHC-restricted epitope from the amino acid sequence of an hZP, preferably hZP3. As recited in dependent claim 21, the source of the immunogenic polypeptide may be a proteinaceous composition (the elected species under consideration), a nucleic acid, a cell, or an antigen-presenting cell (APC).
	The specification teaches that the zona pellucida is "an extracellular matrix surround the oocyte" that contains four major glycoproteins, ZP1-4 (page 3, lines 6-12). The specification teaches that "[t]he concept of treating ZP expressing tumors by active immunization has been described in the art before" for ovarian cancer, citing Rahman et al (2012, FASEB J. 26(1): 324-33; cited on the 4/30/20 IDS). Rahman teaches that "11 of 15 tumor samples stained positive for the ZP3 protein by immunohistochemistry. Primary tumors were not always positive (4 of 7), but most important, all recurrences and metastases expressed the ZP3 protein" (page 327). Rahman further reports that immunization with rhZP3 (amino acids 1-383) reduces ovarian tumor size (page 327). The instant specification further teaches "[e]xpression of ZP protein in lung cancer has however not been reported" (page 2, lines 19-37), which is supported by Rahman, which teaches that "Since the ZP antigens can only be found around the oocytes, and in granulose cell tumors, as demonstrated here, active immunization with rhZP3 was not expected to damage any other organs, thus being specific and safe" (pg 331). A review of the prior art by the examiner has not identified any art teaching expression of the hZP3 in lung tissue, either normal or cancerous, or any art teaching treatment of lung cancer by immunization with hZP3 or fragments thereof. As such, enablement of the claimed method of treatment requires that the specification provide evidence that hZP proteins, including hZP3 are expressed in lung cancer, and that immunization with such proteins will act to treat the cancer. The reference of Rahman demonstrates the type of art-recognized evidence that would support the enablement of such a method of treatment.
The specification contains the following working examples in support of the claimed invention. Example 1, starting at page 29, describes a study of hZP expression in human lung cancer tissue, further described as being non-small cell lung cancer of the squamous cell type, using anti-hZP3 antibodies, with 22 of 42 (52%) of samples testing positive for ZP3 when a lower antibody concentration of 0.1 µg/mL was used, and with 37 of 42 (88%) of the sample testing positive for ZP3 when a higher antibody concentration of 1.0 µg/mL was used (Table 1). Example 2 describes a further study of ZP3 expression in cancer patient samples, reporting that "[i]n the subtypes squamous cell cancer (Figure 1) and adenocarcinomas (Figure 2), the presence of ZP3 is confirmed by areas of the tissue staining positive for ZP3 both by IHC [immunohistochemistry] and by RNA scope, with intensities varying among the samples obtained from the different patients (page 33, lines 15-18). Based on these results, each example suggests that tumor staining positive for ZP3 expression "can be treated by immunization with ZP3-antigens in accordance with the present invention" (page 30, lines 16-18 and page 33, lines 18-19). Example 3 describes an analysis of the sequence of hZP3 for "HLA [human leukocyte antigens] class I restricted cytotoxic T cell (CTL) epitopes and HLA class II restricted T helper epitopes using algorithms that predict HLA class I and II peptide binding" (page 33, line 22-24). Only the extracellular domain of hZP3 was used, i.e., residues 23-387 (page 34, lines 3-4). Based on the results, Figure 4 shows "[a] series of hZP3 peptides covering the hZP3 sequences for use in a clinical setting" (page 34, lines 11); this figure includes ten longer peptides, and shorter subsequences of such, which are also presented in Table 2 (MHC class I) and Table 3 (MHC class II). Example 4 describes "an in vivo pre-clinical efficacy study" that was "conducted to assess the immune response and the anti-tumor response after immunization with the rhZP3 polypeptide (aa 1-383 with his-tag) and 5 different ZP3 epitopes (page 37, lines 8-10). These epitopes included peptides 4, 5, 6, 8 and 9 shown in Table 5 on page 37, which are SEQ ID NOs: 79, 80, 81, 83 and 84, respectively, and start at positions 263, 174, 367, 276, and 114 of hZP3. The example reports that "after 2 s.c. immunization with either the rhZP3 protein, or the combination of the 5 hZP3 peptides no growth of the tumor was observed (see Figure 6)" (page 38, lines 3-5).
The results of the experiments described in the working examples is sufficient to enable the skilled artisan to practice a method for the therapeutic and/or prophylactic treatment of lung cancer expressing human Zona Pellucida protein 3 (hZP3) and/or metastases thereof in a human, the method comprising administering an effective amount of a pharmaceutical composition to the human, wherein the composition comprises a source of an immunogenic polypeptide comprising at least one of a class I or II MHC-restricted epitope from the amino acid sequence of hZP3. However, the specification does not provide enablement for the following embodiments encompassed by the claims:
	(1) The claims broadly encompass methods of treatment of lung cancer by immunization with any ZP protein, which encompasses ZP1 (SEQ ID NO: 1), ZP2 (SEQ ID NO: 2), and ZP4 (SEQ ID NO: 4), as well as variants of ZP3, i.e., ZP3 in which one or more amino acids are changed with respect to the wildtype hZP3 sequence of SEQ ID NO: 3. The specification specifically describes variants of each of ZP1-4 with up to 10% of the amino acid changes (page 7, lines 8-12). However, the working examples are limited to treatment of lung cancer by immunization with peptides derived from the wildtype human ZP3 protein of SEQ ID NO: 3. The specification fails to provide evidence that ZP1, ZP2 or ZP4 are expressed in lung cancer, or that immunization with such proteins will treat lung cancer. Furthermore, the specification fails to provide evidence that immunization with peptides comprising one or more amino acid changes, without limit, to the wildtype sequence of hZP3 (SEQ ID NO: 3), will treat lung cancer. The expression of ZP3, a protein ordinarily expressed in the zona pellucida of oocytes, in lung cancer is unexpected, and it is not predictable that other proteins of zona pellucida are expressed similarly. It would require undue experimentation for the skilled artisan to determine whether or not each of ZP1, ZP2, and ZP4 is expressed in lung cancer, and whether or not immunization with such proteins could prevent or treat lung cancer. Furthermore, each change to the sequence of ZP3 would unpredictably change the epitopes formed by the protein, and the skilled artisan could not predict whether such changes would result in a protein that would still produce antibodies that could target ZP3 as expressed on lung cancer cells, and would need to engage in undue experimentation to determine such.
	(2) The claims broadly encompass methods of treatment or prevention of any type of lung cancer by administration of an hZP3 protein or fragment thereof. However, evidence indicates that not all cancers express hZP3; e.g., Rahman (cited above) found that not all primary ovarian cancer samples express hZP3, and Example 1 of the specification reports that not all non-small cell lung cancer samples express hZP3. The specification does not provide any working examples of treating lung cancer that does not express hZP3 by immunization with hZP3, and the skilled artisan would predict that such would not work, because there would be no target for the immune reaction induced by the hZP3 protein. Thus, the skilled artisan would not practice the claimed method of treatment with a lung cancer not expressing hZP3 without first engaging in undue experimentation to determine whether such an administration would actually work to treat and prevent lung cancer.
	(3) The claims broadly encompass methods of diagnosis of lung cancer by administering a polypeptide comprising hZP3 or a fragment thereof. However, while the specification demonstrates that hZP3 is expressed in some lung cancers, the specification does not demonstrate whether an administered hZP3 protein, or fragment thereof, can bind to an hZP3 protein expressed by lung cancer in a patient in order to diagnosis the presence of the lung cancer. Instead, the specification appears to limit the guidance regarding diagnosis to the use of an antibody that binds to hZP3; e.g., at page 21, lines 10-13, and page 26, lines 8-36. In the absence of such guidance, it would require undue experimentation for the skilled artisan to determine whether or not an administered hZP3 protein could bind to hZP3 as expressed on lung cancer, in order to diagnose the presence of the lung cancer.  
Due to the large quantity of experimentation necessary to determine whether lung cancer expresses ZP1, ZP2, and/or ZP4 and can be treated by administration of such; and whether lung cancer can be treated by administration of variants of ZP3; and whether lung cancer that does not express ZP3 can be treated by administration of ZP3 or fragments thereof; or whether lung cancer can be diagnosed by administration of ZP3 or fragments thereof, the lack of guidance regarding each of these embodiments presented in the specification, the absence of working examples demonstrating predictability of these embodiments, the complex nature of the invention, the state of the prior art which establishes unpredictability, and the breadth of the claims with respect subject populations and samples, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

					Note
No prior art has been identified that teaches or suggest using a composition comprising a source of an immunogenic polypeptide comprising at least one of a class I or class II MHC-restricted epitope from the amino acid sequence of a human Zona Pellucida 3 (hZP3) protein for the treatment of lung cancer.
 
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646